Title: To James Madison from William C. C. Claiborne, 10 March 1804
From: Claiborne, William C. C.
To: Madison, James



Sir
New-Orleans March 10th. 1804
In a paper which was received by the last mail from the Seat of Government, it was stated that a law had passed the Senate prohibiting the foreign importation of Slaves into this Province. This intelligence has occasioned great agitation in this city and in the adjacent Settlements.
The African trade has hitherto been lucrative, and the farmers are desirous of increasing the number of their Slaves. The prohibiting the importation of Negroes therefore, is viewed here as a serious blow at the commercial and agricultural interest of the Province.
The admission of Negroes into the State of South Carolina has served to increase the discontent here. The Citizens generally cannot be made to understand the present power of the State Authorities with regard to the importation of persons; they suppose that Congress must connive at the importation into South Carolina, and many will be made to believe, that it is done with a view to make South Carolina the Sole importer for Louisiana.
An adventurer of the name of Tupper, a native of Boston, (and if report be true of little respectability) who arrived in this City from France about three weeks ago, taking advantage of the agitation of the public mind has proposed a meeting of the people on Monday next, in order to state their greivances to Congress, and to elect an Agent to be the bearer of their memorial. This Mr. Tupper (it is said) is solicitous to be the Agent, and therefore he invites the meeting. I have however taken measures to impress the better part of Society with an opinion, that at this particular period, the proceeding was wrong, and I believe but few (if any[)] respectable Citizens will attend the meeting. In the present unsettled state of things public assemblages of the people might lead to riot and disorder. The public mind here may easily be inflamed, and when the inhabitants are put in motion it would be difficult to restrain them from outrage. The success which this man Tupper has met with, is a strong proof of the mischief a designing unprincipled man may do in Louisiana. The prohibition of the African trade, the continuation of the export duties, the want of Registers for vessels, and the delay in extending to the Louisianians like priviliges with those enjoyed by Citizens of the United States, have been the themes of discussion with this Adventurer. I hope however, his designs will be counteracted, and that the quiet of the city will remain uninterrupted. I must confess Sir, I apprehend more trouble from some imprudent Americans who are here, than from any of the natives.
My former Congressional acquaintance Edward Livingston is now in New-Orleans, and has acquired considerable influence among the inhabitants, he manifests the best disposition towards the Government, and a desire to render my administration pleasing, and the present state of things acceptable to the people. Accept assurances of my great respect and esteem.
William C. C. Claiborne
 

   
   RC (DNA: RG 59, TP, Orleans, vol. 3); letterbook copy (Ms-Ar: Claiborne Executive Journal, vol. 13). RC in a clerk’s hand, signed by Claiborne; docketed by Wagner as received 11 Apr. and with the added notation: “discontinuance of the Slave Trade.”



   
   The “Act erecting Louisiana into two territories, and providing for the temporary government thereof,” which forbade the importation of slaves into the territories of Orleans and Louisiana, originated in the Senate on 28 Nov. 1803 and was signed into law on 26 Mar. 1804 (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 2:283–89). For references to the legislative history of the bill, see Carter, Territorial Papers, Orleans, 9:202–3 n. 93.



   
   South Carolina had legalized the importation of slaves on 16 Dec. 1803 (Charleston Courier, 21 Dec. 1803).




   
   Claiborne probably referred to Boston merchant Benjamin Tupper, who died in New Orleans later in the year (Boston Columbian Centinel, 1 Dec. 1804).



   
   Edward Livingston (1764–1836), the younger brother of minister Robert R. Livingston, had resigned his positions as federal district attorney and mayor of New York following a scandal involving the embezzlement of funds from the district attorney’s office and had come to New Orleans to rebuild his finances and reputation (Hatcher, Edward Livingston, pp. 4, 93–94, 97, 106–7, 459).


